Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) “Specifically, Applicant asserts that Theodosis or Omata, either alone or in combination, fail to disclose or suggest an information processing system including at least a communication unit configured to transmit a traffic violation……….As a result, Applicant asserts that Theodosis or Omata, either alone or in combination, fail to disclose or suggest an information processing system including at least a communication unit configured to transmit a traffic violation, a violation location, and identification information of a subject identified by the control unit to a database outside a vehicle that stores the identification information of the subject  and the violation location at which the traffic violation has been made by the subject as recited.
	Applicant is arguing that the prior art references to Theodosis nor Omata disclose a system that transmits traffic violation, violation location, and identification information of a subject identified by the control unit to a database outside of a vehicle that stores the identification information.  In particular, the applicant’s representative deems that the prior art of record does not teach determining the identification information of a subject identified.  The examiner deems that this subject matter is well known.  In related art, Nerayoff et al(USPGPUB 2014/0211012 A1) teaches a system for tracking traffic violations using cameras, wherein the cameras capture the identity of a 
	So, as taught by Nerayoff, use of systems which allow information pertaining to the identification of violating vehicles within a traffic monitoring system is well known, and therefore, would have been readily combinable with the prior art to Theodosis and Omata, and thereby would read on the proposed subject matter of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DARYL C POPE/Primary Examiner, Art Unit 2687